




Global Payments Inc.


FORM OF RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable


G R A N T T O


 
___________________________________________
("Grantee")
 
by Global Payments Inc. (the "Company") of
 
__________________________________________________



shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”)
and to the terms and conditions set forth on the following pages of this award
certificate (the “Terms and Conditions”). By accepting this Award, Grantee shall
be deemed to have agreed to the terms and conditions set forth in this
Restricted Stock Award Certificate (the “Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Percentage of Shares
Date of Expiration of Restrictions
25%
[Year 1]
25%
[Year 2]
25%
[Year 3]
25%
[Year 4]



IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


GLOBAL PAYMENTS INC.
Grant Date: _________________
 
Grant number: _______________
 
 
By: ___________________________________________
Accepted by Grantee: ______________________
Its: Authorized Officer
 





















--------------------------------------------------------------------------------




TERMS AND CONDITIONS
1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.
2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)
As to the percentages of the Shares specified on the cover page hereof, on the
respective dates specified on the cover page hereof; provided Grantee is then
still employed by the Company or an Affiliate; or

(a)
Termination of Grantee’s employment by reason of death or Disability or, subject
to the consent of the Committee, Grantee’s Retirement.

4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form. If a certificate
for Restricted Shares is issued during the Restricted Period with respect to
such Shares, such certificate shall be registered in the name of Grantee and
shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.
7.    No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.
8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the right to
deduct or withhold, or require Grantee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting of the Shares. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or chief accounting officer, by withholding
from the settlement Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.
9.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of




--------------------------------------------------------------------------------




this award determined as if it had been fully vested (i.e., as if all
restrictions on the Restricted Shares hereunder had expired) on the date of such
amendment or termination.
10.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the Restricted Shares are subject to adjustment as provided in
Article 15 of the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee shall be decided in favor of the provisions of such
employment, key position, or change-in-control agreement.
11.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.
12.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13.    Relationship to Other Benefits. The Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.
14.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






